Citation Nr: 0001573	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-05 433A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right leg injury.

2.  Entitlement to service connection for the residuals of a 
left leg injury.

3.  Entitlement to service connection for the residuals of a 
left shoulder injury.

4.  Entitlement to an evaluation in excess of 20 percent for 
bilateral varicose veins.

5.  Entitlement to a compensable evaluation for the residuals 
of fracture of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

In a rating decision of March 1946, the Regional Office (RO) 
granted service connection (and a noncompensable evaluation) 
for varicose veins of the legs.  In a subsequent rating 
decision of February 1947, the RO continued the previously-
assigned noncompensable evaluation for varicose veins of the 
legs.  In a rating decision of January 1948, the RO assigned 
a 10 percent evaluation for service-connected varicose veins, 
but only of the right leg.  This evaluation was, apparently, 
based upon a Department of Veterans Affairs (VA) medical 
examination showing a diagnosis of chronic, symptomatic, 
moderately severe varicose veins of the right leg.  A closer 
inspection of the examination in question, however, reveals 
that, at the time of evaluation, varicose veins were present 
in the area of the right popliteal space and on the anterior 
surface of the right and left lower legs.  Accordingly, the 
rating decision of January 1948, which granted a 10 percent 
evaluation for varicose veins of the right leg only, equated 
to an improper severance of service connection for varicose 
veins of the left leg.  Under such circumstances, the Board 
is of the opinion that the issue currently on appeal is that 
of entitlement to an increased evaluation for service-
connected bilateral varicose veins.

The Board further notes that, at the time of the initiation 
of the veteran's current claim, he voiced arguments regarding 
service connection for right and left leg disabilities on a 
direct incurrence basis.  However, the veteran subsequently 
argued that service connection was warranted for his right 
and left leg (that is, knee) disabilities on a secondary 
basis, as proximately due to and/or the result of his 
service-connected varicose veins.  In addition, the veteran 
voiced arguments regarding his alleged entitlement to a total 
disability rating based upon individual unemployability.  In 
a rating decision of April 1998, the RO denied service 
connection for a right leg fracture and left knee disability 
as secondary to the veteran's service-connected disability of 
varicose veins.  In that same rating decision, the RO denied 
entitlement to a total disability rating based upon 
individual unemployability.  In April 1998, the veteran 
voiced his disagreement with the aforementioned denial of 
benefits, resulting in the issuance of a Statement of the 
Case.  However, the veteran has yet to file a Substantive 
Appeal regarding the issues of service connection for right 
leg and left knee disabilities (as secondary to service-
connected varicose veins), or a total disability rating based 
on individual unemployability.  Accordingly, the Board will 
confine its review solely to those issues listed on the title 
page of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for the residuals of a 
right leg injury is not supported by cognizable evidence 
showing that this disability was present in service, or is 
otherwise of service origin.

2.  The claim for service connection for the residuals of a 
left leg injury is not supported by cognizable evidence 
showing that this disability was present in service, or is 
otherwise of service origin.

3.  The claim for service connection for the residuals of a 
left shoulder injury is not supported by cognizable evidence 
showing that this disability was present in service, or is 
otherwise of service origin.

4.  The veteran currently suffers from moderately severe 
varicose veins of the right leg, involving the superficial 
veins above and below the knee, with involvement of the long 
saphenous vein, varicosities ranging in size from 1 to 2 
centimeters in diameter, and symptoms of pain or cramping on 
exertion.  

5.  The veteran currently suffers from moderate unilateral 
varicose veins of the left leg, with varicosities of the 
superficial veins below the knee and symptoms of pain or 
cramping on exertion.  

6.  The veteran's service-connected fracture of the left 
wrist is currently productive of some limitation of motion, 
accompanied by X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The claim for service connection for the residuals of a 
right leg injury is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).  

2.  The claim for service connection for the residuals of 
left leg injury is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).

3.  The claim for service connection for the residuals of a 
left shoulder injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).

4.  An evaluation of 20 percent for service-connected 
varicose veins of the right leg is warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 7120 
(1998).  

5.  A separate compensable (10%) evaluation for service-
connected varicose veins of the left leg is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.3 
and Part 4, Code 7120 (1998).

6.  A compensable (10%) evaluation for the service-connected 
residuals of fracture of the left wrist is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.3 
and Part 4, Codes 5003, 5010, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that, in late August 1946, the 
veteran received treatment for a simple fracture of the left 
distal radius, incurred accidentally while playing touch 
football.  Part of that treatment consisted of placing the 
veteran's left arm in a cast up to the elbow, with his wrist 
fixed in plantar flexion.  

At the time of the veteran's service separation examination 
in February 1946, there was noted a history of a broken left 
arm, for which the veteran had received treatment at Walter 
Reed Hospital in August 1943.  In addition to the 
aforementioned, a physical examination conducted at 
separation revealed the presence of moderate, bilateral 
symptomatic varicose veins.  At the time of service 
separation, there was no evidence of either right or left leg 
abnormalities, or of any left shoulder pathology.

Private clinical records covering the period from November 
1991 to April 1997 show treatment during that time for, among 
other things, various left and right leg problems, and left 
shoulder pathology.  In mid-November 1991, the veteran was 
hospitalized at a private medical facility following a fall 
on the steps of his home, at which time he sustained a 
twisting injury to his right lower extremity.  At the time of 
admission, the veteran exhibited a gross deformity of his 
right leg.  Radiographic studies demonstrated the presence of 
a fracture of the distal tibia, in conjunction with a 
proximal fracture of the fibula, accompanied by disruption of 
the interosseous membrane of the leg.  The pertinent 
diagnosis was right tibia and fibula fracture.

Following private radiographic studies in March 1992, it was 
noted that the veteran's left shoulder exhibited no findings 
of advanced degenerative or inflammatory pathology.  

In April 1992, the veteran was heard to complain of pain in 
his left shoulder which was a "10" intermittently.  Physical 
examination showed a lack of 20 degrees of full forward 
flexion, with no impingement pain or apprehension.  The 
clinical impression was of probable "cx" degenerative joint 
disease or impingement of the nerve, with doubtful shoulder 
cuff arthropathy.

In a private outpatient treatment record of June 1992, the 
veteran stated that he had experienced left shoulder and arm 
pain for approximately 40 years, and that he had been told 
that "nothing could be done."  Physical examination revealed 
no atrophy over the shoulder or arm, and good range of motion 
of the shoulders.  The clinical impression was of a history 
most like muscle spasms, which were intermittent, and not 
progressive.

In a private outpatient treatment record of mid-August 1993, 
it was noted that the veteran's left knee had "given out" on 
three separate occasions in one day, but with no pain, and no 
locking.  Physical examination revealed the presence of 
patellofemoral crepitus, but with no medial or lateral 
catching.  The clinical impression following radiographic 
studies was of mild degenerative joint disease.

In mid-January 1994, the veteran was heard to complain of 
left shoulder pain which was "secondary to arthritis," and 
which kept him awake at night.  Physical examination of the 
veteran's left shoulder showed a full range of motion without 
pain.  The clinical assessment was shoulder pain.

In a clinical entry of November 1995, the veteran stated that 
his "major concern" was the shooting, stabbing pains he 
experienced in his left shoulder "since an injury in World 
War II."  The clinical impression was of questionable post-
traumatic neuralgia.  

In early January 1996, the veteran complained of weakness in 
his left leg "at the hip," though with no pain in his leg, 
hip, or lower back.  The clinical impression was of mild left 
leg weakness, with questionable degenerative joint disease of 
the hip.  

In August 1997, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran gave a past history 
of left shoulder dislocation and left wrist fracture while in 
the service, and of a right leg injury following service.  
According to the veteran, while in training in the Army, he 
broke his left wrist, and dislocated his left shoulder.  The 
veteran stated that his left shoulder still hurt him "all the 
time," though he did not take medication for it "because he 
did not want to become addicted."  At the time of evaluation, 
the veteran commented that his left wrist did not "really 
bother him currently."  However, he had been experiencing 
problems with pain in both of his legs.  According to the 
veteran, he utilized a cane in his right hand, and had "one-
block claudication," particularly in the left calf area.  
Additionally noted was some reported swelling of the legs and 
feet, with varicose veins "since he was in the Army," 
particularly on the right, and now also on the left.  

On physical examination, the veteran's left shoulder showed 
flexion and extension from 0 to 120 degrees, with abduction 
from 0 to 101 degrees, internal rotation from 0 to 50 
degrees, and external rotation from 0 to 55 degrees, at which 
point he experienced pain.  His left wrist showed 
dorsiflexion from 0 to 61 degrees, with plantar downward 
flexion from 0 to 45 degrees.  Extension of the veteran's 
right knee was from 0 to 105 degrees, with extension of the 
left knee from 0 to 85 degrees.  The veteran's right hip 
displayed extension and flexion from 0 to 86 degrees, with 
similar measurements for the left hip ranging from 0 to 
85 degrees.  There were moderate varicose veins of the 
veteran's right lower extremity with varicosities, 
approximately 1 centimeter in diameter, extending up to the 
knee area on the right along the saphenous vein distribution, 
accompanied by stasis dermatitis from the foot to the midcalf 
area on the right, and to just above the ankle on the left, 
with "more mild" varicosities on the left.  The pertinent 
diagnoses noted were decreased range of motion of the left 
shoulder, with pain and a past history of shoulder 
dislocation on the left; past history of left wrist fracture 
and left wrist, with no current pain in the left wrist; and 
moderately severe varicose veins of the right lower 
extremity, with mild varicosities of the left lower 
extremity.  

Radiographic studies of the veteran's right leg conducted 
shortly after the aforementioned orthopedic examination 
showed a healed oblique fracture of the distal third of the 
tibia, accompanied by a healed fracture of the proximal 
fibula in good alignment.  X-ray studies of the veteran's 
left shoulder showed no evidence of any fracture or 
dislocation, or calcification of the rotator cuff.  
Radiographic studies of the veteran's left wrist showed no 
evidence of any fracture or dislocation, though there was a 
faint calcification of the lateral aspect of the radiocarpal 
joint.  The clinical impression was of mild, possibly post-
traumatic, degenerative joint disease.

In an addendum to the aforementioned VA orthopedic 
examination dated in September 1997, it was noted that 
radiographic studies of the veteran's left wrist, humerus, 
left shoulder, hips, and pelvis were all within normal 
limits, with the exception of the left wrist, which had a 
faint calcification of the lateral aspect of the radiocarpal 
joint.  The veteran's right lower leg showed healed fractures 
of the distal tibia and proximal fibula in good alignment, 
consistent with an "old, after-the-service injury."  

Analysis

Service Connection for Right Leg, Left Leg, and Left Shoulder 
Injuries

As to those issues regarding service connection, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic right or left leg, or left shoulder 
disabilities.  While in August 1943, during the veteran's 
period of active military service, he sustained a fracture to 
his left wrist during an officially-sanctioned football game, 
there is no indication that, at the time of said incident, 
the veteran injured either his right or left leg, or his left 
shoulder.  Moreover, while on service separation examination 
in February 1946, there was noted a history of a "broken" 
left arm, pertinent evidence is to the effect that the 
"broken arm" referred to was, in fact, the left wrist injury 
sustained by the veteran in August 1943.  Indeed, the 
earliest clinical indication of the presence of any chronic 
right leg disability is revealed by private records of 
hospitalization dated in November 1991, fully 45 years 
following the veteran's discharge from service, at which time 
he sustained a fracture of his right leg in a fall at home.  
Left leg and shoulder disabilities were similarly shown at a 
point in time too remote from service to be reasonably 
associated therewith.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Notwithstanding the veteran's 
current lower extremity or left shoulder disabilities, the 
only evidence which the veteran has submitted which supports 
a finding of a nexus to service is his own testimony.  
Evidence of such a nexus, however, cannot be provided by lay 
testimony, inasmuch as "laypersons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois v. Brown, 6 Vet. App. 136 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. at 498.  His statements, in and of 
themselves, are insufficient to relate his current 
symptomatology to his period of service, or any applicable 
presumptive period.  See Savage, supra.  Based upon a full 
review of the pertinent evidence of record, the Board is 
unable to conclude that the veteran's current right and left 
leg disabilities, or left shoulder pathology, first 
persuasively documented many years following service 
discharge, were present in service, or are otherwise of 
service origin.  Under such circumstances, the veteran's 
claims are not well grounded, and must be denied.  

Increased Evaluations for Bilateral Varicose Veins
and the Residuals of Fracture of the Left Wrist

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected varicose veins, 
and for the residuals of a fracture of the left wrist.  In 
that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Effective January 12, 1998, the schedular criteria for the 
evaluation of service-connected cardiovascular disabilities, 
including varicose veins, underwent revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected varicose veins be 
evaluated under the pertinent regulations effective both 
before and after the January 12, 1998, changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).

In that regard, during the course of a VA orthopedic 
examination in August 1997, the veteran gave a history of 
varicose veins "since he was in the Army."  Complaints at 
that time included swelling of the veteran's legs and feet, 
particularly on the right.  Physical examination revealed the 
presence of moderate varicose veins of the right lower 
extremity with varicosities approximately 1 centimeter in 
diameter extending up to the knee area along the saphenous 
vein distribution, with stasis dermatitis to the midcalf.  
The veteran's left lower extremity displayed somewhat more 
mild varicosities, in conjunction with stasis dermatitis 
extending to the area just above the veteran's ankle.  The 
clinical impression was of moderately severe varicose veins 
of the right lower extremity, and mild varicosities of the 
left lower extremity.  

The Board observes that, pursuant to those laws and 
regulations in effect prior to January 12, 1998, a 10 percent 
evaluation for service-connected unilateral varicose veins is 
warranted where there are moderate varicosities of the 
superficial veins below the knee accompanied by symptoms of 
pain or cramping on exertion.  A 20 percent evaluation, under 
those same laws and regulations, requires the presence of 
moderately severe unilateral varicose veins involving the 
superficial veins above and below the knee with involvement 
of the long saphenous vein, varicosities ranging in size from 
1 to 2 centimeters in diameter, and symptoms of pain or 
cramping on exertion, but with no involvement of the deep 
circulation.  A 40 percent evaluation for service-connected 
unilateral varicose veins would require demonstrated evidence 
of severe varicose veins involving the superficial veins 
above and below the knee with involvement of the long 
saphenous vein, varicosities ranging over 2 centimeters in 
diameter, marked distortion and sacculation, edema, and 
episodes of ulceration, but with no involvement of the deep 
circulation.  38 C.F.R. Part 4, Code 7120 (effective prior to 
January 12, 1998).  

Under the current schedular criteria in effect for the 
evaluation of service-connected varicose veins, a 10 percent 
evaluation is warranted where there is evidence of 
intermittent edema of an extremity, or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation would require demonstrated 
evidence of persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  In like manner, a 40 percent 
evaluation would require evidence of persistent edema and 
stasis pigmentation, or eczema, with or without intermittent 
ulceration.  38 C.F.R. Part 4, Code 7120 (effective January 
12, 1998).  

Based on the aforementioned, the veteran currently suffers 
from swelling of his legs and feet, particularly on the 
right.  Recent physical examination has revealed the presence 
of moderate varicose veins of the veteran's right lower 
extremity, which are approximately 1 centimeter in diameter, 
and extend up to the knee area along the saphenous vein 
distribution.  His left lower extremity, while somewhat less 
involved, shows evidence of mild varicosities, as well as 
stasis extending to the area just above the left ankle.  
Under such circumstances, the Board is of the opinion that a 
20 percent evaluation for service-connected varicose veins of 
the right lower extremity is in order, based on the presence 
of moderately severe varicosities in that extremity measuring 
approximately 1 centimeter in diameter.  38 C.F.R. §§ 4.3, 
4.7, and Part 4, Code 7120 (effective prior to January 12, 
1998).  In like manner, a 10 percent evaluation is warranted 
for service-connected varicose veins of the left lower 
extremity, based on somewhat milder symptomatology, 
consisting of varicosities of the superficial veins below the 
knee accompanied by pain or cramping on exertion.  38 C.F.R. 
§§ 4.3, 4.7, and Part 4, Code 7120 (effective prior to 
January 12, 1998).  An evaluation in excess of 20 percent for 
the veteran's service-connected varicose veins of the right 
leg, and 10 percent for varicose veins of the lefts leg is 
not in order, inasmuch as the veteran does not currently 
exhibit the severe symptomatology and/or edema requisite to 
the assignment of such evaluations.

Turning to the issue of an increased evaluation for the 
service-connected residuals of fracture of the left wrist, 
the Board notes that it is the intent of the Schedule for 
Rating Disabilities to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.45, 4.59 (1998).  This is to say that, even 
absent a definable limitation of motion, where there is 
functional disability due to 




pain, supported by adequate pathology, compensation may be 
warranted.  38 C.F.R. § 4.40 (1998); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In the present case, service connection is in effect for the 
residuals of fracture of the left wrist, apparently the 
result of an inservice injury.  Service connection and an 
initial noncompensable evaluation for the veteran's right 
wrist fracture were made effective May 30, 1997, the date of 
receipt of the veteran's claim.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal.

In the present case, on VA orthopedic examination in August 
1997, the veteran displayed left wrist dorsiflexion of from 0 
to 61 degrees, with plantar (downward) flexion from 0 to 45 
degrees.  Radiographic studies of the veteran's left wrist 
conducted in conjunction with that examination, while showing 
no fracture or dislocation, revealed a faint calcification of 
the lateral aspect of the radiocarpal joint, consistent with 
a clinical impression of mild degenerative joint disease.

The veteran's service-connected residuals of fracture of the 
left wrist are rated as for traumatic arthritis, which is 
itself rated as for degenerative arthritis.  38 C.F.R. 
Part 4, Code 5010 (1998).  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not 



added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (1998).  

As can be seen from the above, the veteran currently suffers 
from some, although admittedly minor, limitation of motion of 
his service-connected left wrist.  38 C.F.R. § 4.71, Plate I 
(1998).  Such limitation of motion is noncompensable under 
the appropriate diagnostic code.  See 38 C.F.R. Part 4, Code 
5215 (1998).  Nonetheless, there currently exists X-ray 
evidence of degenerative joint disease (arthritis) of the 
veteran's left wrist.  Under such circumstances, the Board is 
of the opinion that a 10 percent evaluation for the veteran's 
service-connected residuals of fracture of the left wrist is 
in order.  An evaluation in excess of 10 percent is not 
warranted, inasmuch as the veteran does not demonstrate the 
limitation of motion and/or ankylosis requisite to the 
assignment of such an evaluation.  38 C.F.R. § Part 4, Codes 
5214, 5215 (1998).


ORDER

Service connection for the residuals of a right leg injury is 
denied.

Service connection for the residuals of a left leg injury is 
denied.

Service connection for the residuals of a left shoulder 
injury is denied.

A 20% evaluation for service-connected varicose veins of the 
right lower extremity is granted, subject to those 
regulations governing the award of monetary benefits.

An increased (10%) evaluation for varicose veins of the left 
lower extremity is granted, subject to those regulations 
governing the award of monetary benefits.

An increased (10%) evaluation for the residuals of fracture 
of the left wrist is granted, subject to those regulations 
governing the award of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

